1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

2
                                                                  Dec 10, 2018
3                       UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     KYLE E. NORTH,                            No. 2:18-CV-00260-SMJ
5
                              Plaintiff,       ORDER DISMISSING CASE
6
                 v.
7
     CITY OF PULLMAN POLICE
8    DEPARTMENT, DOUGLAS A.
     ANDERSON, MICHAEL
9    SONTGERATH, GARY JENKINS,
     AND CHRISTIAN TENNANT,
10
                              Defendants.
11

12         On December 10, 2018, the parties filed a stipulated dismissal, ECF No. 16.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulation of Dismissal, ECF No. 16, is GRANTED.

16         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17               bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    The Clerk’s Office is directed to CLOSE this file.

20



     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 10th day of December 2018.

4                       ______________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
